FILED
                                                                            MAR 14 2019
                           NOT FOR PUBLICATION
                                                                        SUSAN M. SPRAUL, CLERK
                                                                          U.S. BKCY. APP. PANEL
                                                                          OF THE NINTH CIRCUIT



             UNITED STATES BANKRUPTCY APPELLATE PANEL
                       OF THE NINTH CIRCUIT

In re:                                               BAP No.       CC-17-1353-FLS

PRADEEP SINGH and RINDI P. SINGH,                    Bk. No.       6:14-bk-19919-SC

                    Debtors.                         Adv. Pro. 6:15-ap-1008-SC

PRADEEP SINGH,

                    Appellant,

v.                                                   MEMORANDUM*

RINDI P. SINGH; UNITED STATES
TRUSTEE,

                    Appellees.

               Submitted Without Argument on February 21, 2019

                               Filed – March 14, 2019

                Appeal from the United States Bankruptcy Court
                     for the Central District of California



         *
        This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
value, see 9th Cir. BAP Rule 8024-1.
          Honorable Scott C. Clarkson, Bankruptcy Judge, Presiding

Appearances:        Appellant Pradeep Singh, pro se, on brief; Ramona D.
                    Elliott, P. Matthew Sutko, Robert J. Schneider, Jr., Peter C.
                    Anderson, Russell Clementson, and Everett L. Green on
                    brief for appellee United States Trustee for Region 16.



Before: FARIS, LAFFERTY, and SPRAKER, Bankruptcy Judges.

                                 INTRODUCTION

      Chapter 71 debtor Pradeep Singh appeals from the bankruptcy court’s

denial of his discharge under §§ 727(a)(2)(A) and (a)(4). Mr. Singh argues

that the bankruptcy court erred when it determined that his corporation’s

transactions were attributable to him personally and that he was operating

a Ponzi scheme. He contends that he did not hide any transaction or make

false oaths. He also claims that the bankruptcy court abused its discretion

in making various pretrial and evidentiary rulings against him.

      We discern no error and AFFIRM.




      1
        Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532, all “Rule” references are to the Federal Rules
of Bankruptcy Procedure, and all “Civil Rule” references are to the Federal Rules of
Civil Procedure.

                                           2
                            FACTUAL BACKGROUND2

A.     Mr. Singh’s business ventures

       PradeepSingh Corporation, dba Secure Vision Associates (“SVA”)

sold insurance, annuities, and various insurance-based products. Mr. Singh

was SVA’s president, chief executive officer, chief financial officer, and

majority shareholder. Mr. Singh’s wife, co-debtor Rindi Singh, was SVA’s

secretary. The Singhs and their son were the sole shareholders of SVA.

       Beginning in 2001, SVA stopped complying with many corporate

formalities. SVA did not hold required shareholder meetings or board of

directors meetings and did not prepare corporate meeting minutes.

       Mr. Singh held a license to sell life and health insurance in California

but was not licensed to sell securities. Nevertheless, between 2002 and

2014, he persuaded dozens of his customers and other individuals to give

him money through SVA. He directed them to make the checks payable to

SVA. Those individuals received promissory notes that promised

repayment plus interest at above-market rates.3

       SVA conducted most of its business with American Equity



       2
         We borrow from the bankruptcy court’s detailed ruling. We exercise our
discretion to review the bankruptcy court’s docket, as appropriate. See Woods &
Erickson, LLP v. Leonard (In re AVI, Inc.), 389 B.R. 721, 725 n.2 (9th Cir. BAP 2008).
       3
       The promissory notes identified the borrower as “the undersigned Pradeep
Singh president of Secure Vision Associates . . . .” But the signature line identified the
borrower as SVA, with Mr. Singh signing on its behalf.

                                              3
Investment Life Insurance Company (“American Equity”). In 2013,

American Equity began receiving complaints from consumers that

Mr. Singh and SVA had solicited money from them. Even after American

Equity cautioned Mr. Singh that his actions violated company policy,

Mr. Singh continued to solicit funds from individuals.

      American Equity terminated its contract with SVA in June 2014. A

second insurance company also terminated its contract with SVA due to

similar complaints. Mr. Singh lost all of his commission-based income and

could no longer repay any of the individuals who had given him money.

      Mr. Singh dissolved the PradeepSingh Corporation in July 2014.

B.    The Singhs’ chapter 7 petition

      On August 4, 2014, the Singhs filed their joint chapter 7 petition. They

did not disclose loans that they allegedly made to SVA or prepetition

payments received from SVA.

      Six of the individuals who had given money to SVA at Mr. Singh’s

request initiated adversary proceedings against the Singhs seeking denial

of discharge of their debts under § 523. In response to a complaint filed by

creditor Carol Taylor, Mr. Singh asserted as an affirmative defense his right

to recover funds from Ms. Taylor pursuant to the doctrine of usury and a

right to offset.

C.    The U.S. Trustee’s adversary proceeding

      Appellee United States Trustee for Region 16 (“U.S. Trustee”) filed an


                                       4
adversary proceeding seeking to deny the Singhs discharge under

§§ 727(a)(2)(A), (a)(4), and (a)(5). He alleged that SVA was the alter ego of

the Singhs, who used SVA to shield themselves against personal liability

and further their fraudulent scheme. He claimed that Mr. Singh solicited

investments from individuals as a part of a Ponzi scheme and funneled the

funds through SVA, while both the Singhs and SVA were insolvent. In

order to pay the earlier investors and keep his scheme going, he solicited

funds from new investors. The U.S. Trustee alleged that Mr. Singh repaid

investors $400,000 (including $31,000 to himself) in the year preceding the

petition date.

      The U.S. Trustee represented that the Singhs had failed to disclose

prepetition payments from SVA to Mr. Singh. The U.S. Trustee also alleged

that he discovered undisclosed bank accounts.

      Accordingly, the U.S. Trustee asserted a § 727(a)(2)(A) claim based on

the Singhs’ transfer of money to and from SVA (their alter ego) for the

purpose of hindering, delaying, and defrauding creditors. The U.S. Trustee

also brought a § 727(a)(4) claim because the Singhs made false oaths by

failing to disclose loans that they had made to SVA and prepetition

payments that they received from SVA. Finally, he asserted a § 727(a)(5)

claim because the Singhs failed to explain the loss of certain assets.

      Mr. Singh denied the substance of the U.S. Trustee’s allegations,

disputing that he ever engaged in investment activity; rather, he asserted


                                       5
that the money that he received from clients were loans memorialized by

promissory notes. He also denied that he was involved in a Ponzi scheme.

D.    Pretrial matters

      1.    The deemed admissions

      In April 2016, Mr. Singh filed a motion for summary judgment,

relying on purported admissions by the U.S. Trustee. The U.S. Trustee had

served his responses to Mr. Singh’s requests for admissions six days after

an extended deadline.

      The U.S. Trustee filed a motion to withdraw the deemed admissions.

He stated that his counsel had requested a seven-day extension to respond,

and Mr. Singh’s counsel agreed. When the week had passed, the U.S.

Trustee’s counsel informed Mr. Singh’s counsel that he needed another

seven days to obtain his client’s approval and said, “Please let me know if

this presents a problem.” Mr. Singh’s counsel did not respond, and the U.S.

Trustee served his responses six days later.

      The U.S. Trustee argued that Mr. Singh was not prejudiced by the six-

day delay because the court extended the discovery cut-off date and expert

cut-off date. Additionally, Mr. Singh had received the responses over six

months prior to the close of fact discovery.

      The U.S. Trustee also argued that many of the requests for

admissions were improper, as they requested legal admissions and were

not intended to aid in discovery. As such, withdrawing the admissions


                                      6
would allow for the presentation of the case on the merits.

      In opposition, Mr. Singh argued that the U.S. Trustee’s failure earlier

to withdraw the admissions made him feel “secure and confident in relying

upon them for his defense; therefore he [did] not engage in compelling

additional discovery, including expert depositions.”

      The bankruptcy court granted the U.S. Trustee’s motion to withdraw

the admissions, holding that “reliance on a deemed admission in preparing

a summary judgment motion does not constitute prejudice in this

instance.” The court allowed the U.S. Trustee to serve revised responses by

May 31, 2016. It reopened discovery “to permit non-redundant discovery to

be conducted by Singh, solely with respect to any received Answers to

Admissions, through and including August 13, 2016.” It denied without

prejudice the motion for summary judgment.

      2.    Summary judgment

      Mr. Singh filed another motion for summary judgment, arguing that

the U.S. Trustee had no standing to assert alter ego and that this necessarily

defeated all of his claims. Additionally, he argued that the U.S. Trustee

failed to establish factual bases for his claims.

      The bankruptcy court denied Mr. Singh’s motion for summary

judgment without a hearing, holding that the U.S. Trustee was not

precluded from asserting alter ego and that there were triable factual issues

relating to the §§ 727(a)(2)(A), (a)(4), and (a)(5) claims.


                                        7
      3.    Joint amended pretrial stipulation

      On March 8, 2017, the parties filed a joint amended pretrial

stipulation. The U.S. Trustee did not give notice that he intended to rely on

the omission of Mr. Singh’s usury defense against Ms. Taylor as a false

oath. The bankruptcy court approved the pretrial stipulation.

      4.    Motion in limine

      Mr. Singh filed a motion in limine to exclude the expert report and

testimony of the U.S. Trustee’s expert accountant, Hakop Jack Arutyunyan.

He argued that Mr. Arutyunyan’s expert report was inaccurate and

unreliable because it did not include supporting data or exhibits and the

expert had only consulted limited materials. Additionally, he questioned

Mr. Arutyunyan’s qualification as an expert because he was employed by

the U.S. Trustee and had not previously testified as an expert.

      The bankruptcy court denied the motion in limine.

E.    Trial and memorandum decision

      The bankruptcy court conducted a five-day trial on the U.S. Trustee’s

§ 727 complaint. The Singhs testified, as well as three of the alleged victims,

the chapter 7 trustee, the U.S. Trustee’s bankruptcy auditor, and the

parties’ expert witnesses. The investors testified that Mr. Singh convinced

them to give him substantial sums of money for investment in the stock

market or other ventures and that he guaranteed them a high rate of return.

Although they received promissory notes, he led them to believe that he


                                       8
was investing their money.

      The U.S. Trustee’s expert, Mr. Arutyunyan, testified as to two

primary conclusions: that SVA was insolvent and that Mr. Singh was

operating a Ponzi scheme. He testified that he was not able to account for

approximately $117,000 that went into SVA’s bank account.

      Mr. Singh maintained that he did not engage in a Ponzi scheme or

make a false oath. Mr. Singh’s sister testified that she had reconciled the

bank and credit card accounts and accounted for all of the loan proceeds.

Mr. Singh’s expert witness, Peter Salomon, opined that his business

dealings did not constitute a Ponzi scheme.

      The bankruptcy court issued its memorandum decision in favor of

Mrs. Singh on all counts, but found against Mr. Singh on the U.S. Trustee’s

§§ 727(a)(2) and (a)(4) claims.

      1.    The Ponzi scheme

      The bankruptcy court found that Mr. Singh was conducting a Ponzi

scheme with the customers’ investments. It found that Mr. Singh “willfully

and knowingly paid prior investors with funds from new investors, as well

as from commission checks.” The court continued:

            A careful review of all of the evidence presented leaves
      this Court with no doubt that [Mr. Singh] engaged in a classic
      Ponzi scheme – luring invest[ments]/loans from innocent
      victims with the false promises of safe and wise future
      investments and high returns of 10% per annum – and repaying
      some or all of the early debt/investments back with the funds

                                       9
     lured by later invest[ments]/loans.

(Citation and footnote omitted).

     2.    The § 727(a)(2)(A) claim

     The bankruptcy court held that the U.S. Trustee had satisfied

§ 727(a)(2)(A). First, it found that the money transferred from SVA’s

accounts was “property of the debtor.” The court ruled that, under

California’s alter ego doctrine, SVA was Mr. Singh’s alter ego because

“although SVA once was a legitimate business operation, [Mr. Singh]

increasingly used SVA for his own personal Ponzi scheme banking

operation, especially as [Mr. Singh’s] insurance commission based income

declined. The existence of SVA became meaningless except as a tool to

implement fraud.” It noted that Mr. Singh “used the corporate bank

account as his own de facto account, and not for any legitimate corporate

purpose or enterprise.” As such, the court concluded that the transfers

involved Mr. Singh’s property.

     Second, the court agreed with the U.S. Trustee that Mr. Singh

intended to defraud creditors by repaying the earlier investors with

contributions from the later investors. The small interest payments that

Mr. Singh paid to the investors “served no purpose other than to bolster,

sustain, and lend credibility to [the] false impression” that Mr. Singh had

invested the funds and that his operation was successful and profitable.



                                      10
      3.    The § 727(a)(4) claim

      The bankruptcy court next found that various omissions satisfied the

false oath requirement under § 727(a)(4).

      First, the court found that Mr. Singh made a false oath by omitting

from his schedules references to assets and the transfer of monies received

from the investors. The court also held that “[f]ailing to list the usury claim

in his schedules was a false oath.”

      The bankruptcy court found that these omissions were material

because they concerned Mr. Singh’s business transactions, the discovery of

assets, or the existence and disposition of his property.

      Next, the court found that Mr. Singh knowingly made a false oath

because he deliberately and consciously signed the inaccurate schedules.

      Finally, the court ruled that Mr. Singh had a fraudulent intent

because “[r]ather than submit forthright schedules as required in a

bankruptcy case, he used his schedules to continue to perpetrate his

fraudulent scheme, effectively seeking to evade making any further

payments to his victims.”

      4.    The § 727(a)(5) claim and claims against Mrs. Singh

      The bankruptcy court ruled that the U.S. Trustee had failed to

establish any claim against Mrs. Singh, finding that she did not have the

requisite fraudulent intent. It also held that the U.S. Trustee did not meet

his burden of proof under § 727(a)(5) as to either of the Singhs.


                                      11
      The bankruptcy court entered judgment against Mr. Singh on the

§§ 727(a)(2)(A) and (a)(4) claims. Mr. Singh timely appealed.

                               JURISDICTION

      The bankruptcy court had jurisdiction pursuant to 28 U.S.C. §§ 1334

and 157(b)(2)(J). We have jurisdiction under 28 U.S.C. § 158.

                                     ISSUE

      Whether the bankruptcy court erred in denying Mr. Singh his

discharge under §§ 727(a)(2)(A) and (a)(4).

                         STANDARDS OF REVIEW

      In an action for denial of discharge under § 727, we review: (1) the

bankruptcy court’s determinations of the historical facts for clear error;

(2) its selection of the applicable legal rules under § 727 de novo; and

(3) mixed questions of law and fact de novo. Searles v. Riley (In re Searles),

317 B.R. 368, 373 (9th Cir. BAP 2004), aff’d, 212 F. App’x 589 (9th Cir. 2006).

      “De novo review requires that we consider a matter anew, as if no

decision had been made previously.” Francis v. Wallace (In re Francis), 505
B.R. 914, 917 (9th Cir. BAP 2014) (citations omitted).

      Factual findings are clearly erroneous if they are illogical,

implausible, or without support in the record. Retz v. Samson (In re Retz),

606 F.3d 1189, 1196 (9th Cir. 2010). “To be clearly erroneous, a decision

must strike us as more than just maybe or probably wrong; it must . . .

strike us as wrong with the force of a five-week-old, unrefrigerated dead


                                       12
fish.” Papio Keno Club, Inc. v. City of Papillion (In re Papio Keno Club, Inc.), 262
F.3d 725, 729 (8th Cir. 2001) (citation omitted). If two views of the evidence

are possible, the court’s choice between them cannot be clearly erroneous.

Anderson v. City of Bessemer City, 470 U.S. 564, 573-75 (1985).

      “[W]e review a bankruptcy court’s evidentiary rulings for abuse of

discretion, and then only reverse if any error would have been prejudicial

to the appellant.” Van Zandt v. Mbunda (In re Mbunda), 484 B.R. 344, 351 (9th

Cir. 2012), aff’d, 604 F. App’x 552 (9th Cir. 2015) (citing Johnson v. Neilson (In

re Slatkin), 525 F.3d 805, 811 (9th Cir. 2008)). “We afford broad discretion to

a district court’s evidentiary rulings. . . . A reviewing court should find

prejudice only if it concludes that, more probably than not, the lower

court’s error tainted the verdict.” Id. at 352 (quoting Harper v. City of L.A.,

533 F.3d 1010, 1030 (9th Cir. 2008)).

      We apply a two-part test to determine whether the bankruptcy court

abused its discretion. United States v. Hinkson, 585 F.3d 1247, 1261-62 (9th

Cir. 2009) (en banc). First, we consider de novo whether the bankruptcy

court applied the correct legal standard to the relief requested. Id. Then, we

review the bankruptcy court’s factual findings for clear error. Id. at 1262.

We must affirm the bankruptcy court’s factual findings unless we conclude

that they are illogical, implausible, or without support in inferences that

may be drawn from the facts in the record. Id.




                                         13
                                DISCUSSION

A.    The bankruptcy court did not err in holding that Mr. Singh made
      prepetition transfers under § 727(a)(2)(A) with the requisite intent.

      Section 727(a)(2) provides that the debtor is entitled to a discharge

unless:

      the debtor, with intent to hinder, delay, or defraud a creditor or
      an officer of the estate charged with custody of property under
      this title, has transferred, removed, destroyed, mutilated, or
      concealed, or has permitted to be transferred, removed,
      destroyed, mutilated, or concealed –

            (A) property of the debtor, within one year before the
            date of the filing of the petition[.]

§ 727(a)(2)(A).

      “A party seeking denial of discharge under § 727(a)(2) must prove

two things: ‘(1) a disposition of property, such as transfer or concealment,

and (2) a subjective intent on the debtor’s part to hinder, delay or defraud a

creditor through the act [of] disposing of the property.’” In re Retz, 606 F.3d

at 1200 (emphasis added) (quoting Hughes v. Lawson (In re Lawson), 122 F.3d
1237, 1240 (9th Cir. 1997)).

      1.    Disposition of property of the debtor

      Mr. Singh argues that the money that SVA used to make payments to

creditors and himself was not “property of the debtor” within the meaning

of § 727(a)(2). He also argues that the U.S. Trustee lacked standing to argue


                                      14
the “alter ego” doctrine. We reject both arguments.

      This Panel and other courts have held that “property of the debtor”

includes not only property nominally held by the debtor, but also property

held by the debtor’s alter ego. “In bankruptcy, an alter ego is a nominal

third party that has no substantive existence separate from the debtor, and

property purportedly held by that third party is, therefore, the debtor’s

own property.” Chantel v. Pierce (In re Chantel), BAP No. AZ-14-1511-

PaJuKi, 2015 WL 3988985, at *6 (9th Cir. BAP July 1, 2015), aff’d, 693 F.

App’x 723 (9th Cir. 2017) (citations omitted).

      The imposition of the alter ego doctrine requires a broad inquiry:

      Factors for the trial court to consider include the commingling
      of funds and assets of the two entities, identical equitable
      ownership in the two entities, use of the same offices and
      employees, disregard of corporate formalities, identical
      directors and officers, and use of one as a mere shell or conduit
      for the affairs of the other. No one characteristic governs, but
      the courts must look at all the circumstances to determine
      whether the doctrine should be applied.

Toho-Towa Co. v. Morgan Creek Prods., Inc., 217 Cal. App. 4th 1096, 1108-09

(2013) (citations omitted). The proponent of the alter ego doctrine must

establish (1) a unity of interest and ownership such that the separate

personalities of the corporation and the individual no longer exist and

(2) that failure to disregard the corporation would result in fraud or

injustice. See Flynt Distrib. Co. v. Harvey, 734 F.2d 1389, 1393 (9th Cir. 1984).


                                        15
      In many cases, the alter ego doctrine is used to hold shareholders

liable for the debts or conduct of a corporation. See Toho-Towa Co., 217 Cal.

App. 4th at 1107. But the doctrine can also be employed to determine

whether a corporation or its shareholder is the true owner of property. See

Stout v. Marshack (In re Stout), 649 F. App’x 621, 623 (9th Cir. 2016)

(“[P]roperty owned by a corporation may be considered a debtor’s

property where the corporation was the debtor’s alter ego.”) (considering

§ 547(b)); Sethi v. Wells Fargo Bank, Nat’l Ass’n (In re Sethi), BAP No. EC-13-

1312-KuJuTa, 2014 WL 2938276, at *7 (9th Cir. BAP June 30, 2014) (holding

that the bankruptcy court did not make appropriate alter ego findings and

that the creditor “was entitled to prevail on its § 727(a)(2) claim only if it

proved that the property [debtor] concealed was her own property and not

property of one of her corporations”); Hoffman v. Bethel Native Corp. (In re

Hoffman), BAP No. AK-06-1298-BZR, 2007 WL 7540947, at *6 (9th Cir. BAP

May 9, 2007) (affirming the bankruptcy court’s finding that the corporation

was the debtor’s alter ego because the debtor was the sole shareholder and

director of the corporation; the corporation was undercapitalized;

corporate formalities were ignored; and the debtor transferred the

corporation’s assets to his wife’s corporation); Kendall v. Turner (In re

Turner), 335 B.R. 140, 147 (Bankr. N.D. Cal. 2005), modified on reconsideration,

345 B.R. 674 (Bankr. N.D. Cal. 2006), aff’d, 2007 WL 7238117 (9th Cir. BAP

Sept. 18, 2007) (“[A]n entity or series of entities may not be created with no


                                       16
business purpose and personal assets transferred to them with no

relationship to any business purpose, simply as a means of shielding them

from creditors. Under such circumstances, the law views the entity as the

alter ego of the individual debtor and will disregard it to prevent

injustice.”) (considering § 544(b)); Compton v. Bonham (In re Bonham), 224
B.R. 114, 116 (Bankr. D. Alaska 1998) (denying the debtor discharge under

§ 727(a)(2) because she had “disregarded the corporate formalities in

operating both [corporations] and used the corporations as her own pocket

book. She used them for an illegal and fraudulent purpose—to operate a

Ponzi scheme. She transferred money freely and without rhyme or reason

between the corporations and herself.”).

      In this case, the bankruptcy court was free to employ the alter ego

doctrine in order to determine whether the transferred monies were

“property of the debtor.” The court found unity of interest and ownership:

it said that “although SVA once was a legitimate business operation,

[Mr. Singh] increasingly used SVA for his own personal Ponzi scheme

banking operation . . . . The existence of SVA became meaningless except as

a tool to implement fraud.” Although Mr. Singh directed the investors to

make their checks payable to SVA, the promissory notes that Mr. Singh

drafted identified the borrower as “Pradeep Singh president of Secure

Vision Associates[.]” This arguably made him the obligor under the

promissory notes or at least blurred the distinction between SVA and


                                      17
Mr. Singh personally. The court also found that failure to disregard the

corporation would result in fraud or injustice: it said that “the company

was simply a convenient conduit used by [Mr. Singh] to funnel the money

he scammed from innocent victims.” Neither of these findings is clearly

erroneous. Thus, the bankruptcy court did not err in finding that the

transferred assets were “property of the debtor” under § 727(a)(2)(A).

      Mr. Singh incorrectly argues that the U.S. Trustee cannot assert an

alter ego claim. Congress has specifically authorized the U.S. Trustee to

“object to the granting of a discharge under [§ 727(a)].” See § 727(c)(1). That

authorization would be hamstrung if the U.S. Trustee could not employ the

alter ego doctrine when litigating the issue of whether certain assets are

property of the debtor. Decisions limiting the standing of a chapter 7 or

chapter 11 trustee to impose liabilities on alter egos are inapposite because

the authority of the U.S. Trustee is different from that of a case trustee, and

limitations on the attribution of liabilities under the doctrine do not

necessarily apply when the doctrine is employed to attribute assets.

      2.     Intent to hinder, delay, or defraud

      Mr. Singh challenges the bankruptcy court’s finding that he intended

to hinder, delay, or defraud creditors. “A debtor’s intent need not be

fraudulent to meet the requirements of § 727(a)(2). Because the language of

the statute is in the disjunctive it is sufficient if the debtor’s intent is to

hinder or delay a creditor.” In re Retz, 606 F.3d at 1200. Debtors rarely


                                         18
admit harboring fraudulent intent, so courts may rely on circumstantial

evidence, sometimes called “badges of fraud,” to support a finding of

intent.4

       The bankruptcy court’s determinations concerning the debtor’s intent

are factual matters reviewed for clear error. Beauchamp v. Hoose (In re

Beauchamp), 236 B.R. 727, 729 (9th Cir. BAP 1999). We give great deference

to the bankruptcy court’s determinations of witnesses’ credibility.

Anderson, 470 U.S. at 575.

       The bankruptcy court found that Mr. Singh’s intent to defraud

creditors was established by his operation of a Ponzi scheme: he used

newly contributed funds to make payments to older contributors, thereby

obscuring the falsity of his representation that he could repay creditors

through a real and profitable business or investment. Cf. Sec. Inv'r Prot.

Corp. v. Bernard L. Madoff Inv. Sec. LLC, 531 B.R. 439, 471 (Bankr. S.D.N.Y.



       4
           The badges of fraud include:

       (1) a close relationship between the transferor and the transferee; (2) that
       the transfer was in anticipation of a pending suit; (3) that the transferor
       Debtor was insolvent or in poor financial condition at the time; (4) that all
       or substantially all of the Debtor's property was transferred; (5) that the
       transfer so completely depleted the Debtor’s assets that the creditor has
       been hindered or delayed in recovering any part of the judgment; and
       (6) that the Debtor received inadequate consideration for the transfer.

In re Retz, 606 F.3d at 1200 (quoting Emmett Valley Assocs. v. Woodfield (In re Woodfield),
978 F.2d 516, 518 (9th Cir. 1992)).

                                             19
2015) (“Once it is determined that a Ponzi scheme exists, all transfers made

in furtherance of that Ponzi scheme are presumed to have been made with

fraudulent intent.”). The court found that he was “motivated by an effort to

convey to contributors a false impression that they are receiving funds

because of a legitimate profit making opportunity.” He gave investors the

impression that he invested their funds and the funds were generating a

profitable return. The court found that “[t]he fraudulent intent arises not

from the act of repayment but from the false message communicated in the

repayment – that the payment results from the return of an investment

when no such investment exists.”

      Mr. Singh contends that he solicited loans rather than investments.

We reject this argument for two reasons. First, the distinction is irrelevant.

The existence of a Ponzi scheme does not depend on the form the schemer

uses to raise money. In fact, the namesake of the Ponzi scheme, Charles

Ponzi himself, raised funds by “borrowing money on his promissory

notes.” Cunningham v. Brown, 265 U.S. 1, 7 (1924). Second, the

determination that the transactions were investments is a factual finding

subject to clear error review. The court considered all of the evidence and

reached conclusions that were not illogical, implausible, or without support

in the record.

      Mr. Singh argues that there was no Ponzi scheme because he

operated a legitimate business (an insurance agency) which generated


                                      20
commission income (until the insurance companies he represented cut him

off because he was borrowing money from his customers). But the presence

of some legitimate business activities does not necessarily negate the

existence of a Ponzi scheme. If the revenues of the legitimate business are

insufficient to pay the claims of creditors and investors, such that the

schemer must solicit new investors to meet the claims of old investors,

there is a Ponzi scheme. See, e.g., Hayes v. Palm Seedlings Partners-A (In re

Agric. Research & Tech. Grp., Inc.), 916 F.2d 528 (9th Cir. 1990). After all,

Bernard Madoff had a legitimate business in the securities industry at the

same time as he perpetrated the largest Ponzi scheme in history. See James

Bandler, How Bernie did it, Fortune.com,

http://archive.fortune.com/2009/04/24/news/newsmakers/madoff.fortune/in

dex.htm (last visited Feb. 12, 2019).

      Mr. Singh argues that the payments that the court characterized as

§ 727(a)(2) transfers were “made in the ordinary course of business” and

that “the Court cannot make a determination as to which deposits were

responsible for which payments.” He offers no authority for the

proposition, however, that the U.S. Trustee had to prove that every transfer

to the investors came from newer investors’ money. The court carefully

considered the evidence provided by the parties, including competing

expert testimony, and reviewed the dozens of transactions that occurred in

the year preceding the Singhs’ bankruptcy filing. It was not unreasonable


                                        21
for the bankruptcy court to conclude that some of the monies paid to earlier

investors came from later investors’ funds. This finding is not clearly

erroneous, and it is legally sufficient.

      Accordingly, the bankruptcy court did not err in denying Mr. Singh’s

discharge under § 727(a)(2)(A).5

B.    The bankruptcy court did not err in its pretrial and evidentiary
      rulings.

      Mr. Singh raises a litany of other purported errors. He believes that

the bankruptcy court treated him unfairly. We are not convinced.

      1.     Deemed admissions

      Mr. Singh contends that the bankruptcy court erred by allowing the

U.S. Trustee to withdraw his deemed admissions, because Mr. Singh was

relying on the U.S. Trustee’s non-responses to support his first motion for

summary judgment. The bankruptcy court did not abuse its discretion.

      Civil Rule 36, made applicable in adversary proceedings by Rule

7036, provides that:

      A matter admitted under this rule is conclusively established
      unless the court, on motion, permits the admission to be
      withdrawn or amended. Subject to Rule 16(e), the court may


      5
        Because our affirmance of the bankruptcy court’s § 727(a)(2)(A) holding
provides a sufficient basis to affirm the judgment, we do not reach Mr. Singh’s
arguments concerning § 727(a)(4), including his arguments about the U.S. Trustee’s
reliance on the usury defense and his allegedly false oaths pertaining to bank accounts
and asset transfers.

                                           22
      permit withdrawal or amendment if it would promote the
      presentation of the merits of the action and if the court is not
      persuaded that it would prejudice the requesting party in
      maintaining or defending the action on the merits.

Civil Rule 36(b) (emphasis added). A bankruptcy court has discretion to

allow a party to withdraw its deemed admissions. See 999 v. C.I.T. Corp.,

776 F.2d 866, 869 (9th Cir. 1985).

      The bankruptcy court correctly determined that the case should be

decided on the merits, rather than on a procedural error stemming from a

failure of communication among counsel. It also correctly determined that

the U.S. Trustee’s late responses did not prejudice Mr. Singh. The responses

were only six days late, and the court extended the discovery cut-off for

three months after it allowed the U.S. Trustee to amend his responses. This

negated any prejudice that Mr. Singh might have suffered. The burden of

having to prove the merits of one’s case (rather than prevailing by default)

is not “prejudice” under Civil Rule 36(b). See Conlon v. United States, 474
F.3d 616, 622 (9th Cir. 2007). We discern no abuse of discretion.

      2.    The U.S. Trustee’s expert

      Mr. Singh argues that the bankruptcy court erred in denying his

motion in limine to exclude Mr. Arutyunyan’s expert report. He also

contends that the court should not have relied on his testimony at trial.

      Federal Rule of Evidence 702 provides:

      A witness who is qualified as an expert by knowledge, skill,

                                      23
      experience, training, or education may testify in the form of an
      opinion or otherwise if:

            (a) the expert’s scientific, technical, or other specialized
            knowledge will help the trier of fact to understand the evidence
            or to determine a fact in issue;

            (b) the testimony is based on sufficient facts or data;

            (c) the testimony is the product of reliable principles and
            methods; and

            (d) the expert has reliably applied the principles and methods
            to the facts of the case.

Fed. R. Evid. 702. “[T]he trial court has discretion to decide how to test an

expert’s reliability as well as whether the testimony is reliable, based on the

particular circumstances of the particular case.” City of Pomona v. SQM N.

Am. Corp., 750 F.3d 1036, 1044 (9th Cir. 2014) (citation omitted). Once the

expert’s testimony is deemed admissible, “the expert may testify and the

fact finder decides how much weight to give that testimony.” Id.

      Mr. Singh challenges Mr. Arutyunyan’s qualification as an expert

because (1) Mr. Arutyunyan was biased since he works for the U.S. Trustee;

and (2) Mr. Arutyunyan had never testified as an expert before. These

arguments are meritless. No rule or doctrine prohibits expert testimony

from an employee of a party or permits only experienced witnesses to give

expert testimony. Mr. Singh was free to (and did) argue at trial that


                                      24
Mr. Arutyunyan was biased and inexperienced, but those arguments go to

the weight of his testimony, not its admissibility.

      Mr. Singh believes that Mr. Arutyunyan’s testimony had less weight

that his witnesses’ contrary testimony. When evaluating factual findings,

“we give singular deference to a trial court’s judgments about the

credibility of witnesses. That is proper, we have explained, because the

various cues that ‘bear so heavily on the listener’s understanding of and

belief in what is said’ are lost on an appellate court later sifting through a

paper record.” Cooper v. Harris, 137 S. Ct. 1455, 1474 (2017) (citations

omitted). An attack on credibility determinations rarely succeeds, because

“when a trial judge’s finding is based on his decision to credit the

testimony of one of two or more witnesses, each of whom has told a

coherent and facially plausible story that is not contradicted by extrinsic

evidence, that finding, if not internally inconsistent, can virtually never be

clear error.” Anderson, 470 U.S. at 575.

      The bankruptcy court was presented with conflicting testimony by

Mr. Singh’s and the U.S. Trustee’s witnesses. The bankruptcy court simply

found more credible and persuasive the expert and lay witness testimony

presented by the U.S. Trustee. Mr. Singh only argues that the bankruptcy

court should have preferred his version of the facts. The court’s decision to

believe the U.S. Trustee’s evidence was not clear error. Id. at 573-75.




                                       25
      3.    Admission of the U.S. Trustee’s exhibits

      Mr. Singh argues that the bankruptcy court erred in “reopening” the

U.S. Trustee’s case after he had rested to allow the U.S. Trustee to offer

exhibits for admission into evidence. Mr. Singh misconstrues the record.

      The U.S. Trustee had not rested or otherwise waived his right to

move to admit his exhibits. The parties had told the court that they would

reach an agreement on the admission of exhibits during a recess, and that

issue was pending. The U.S. Trustee’s counsel’s statement to the court that

he had no further witnesses did not preclude the later admission of

exhibits.

      In any event, even if the U.S. Trustee had rested, the bankruptcy

court always had discretion to reopen his case. See Keith v. Volpe, 858 F.2d
467, 478 (9th Cir. 1988) (“we have held that such reopening [a case to

permit introduction of evidence] is within the discretion of the trial court,

noting that the evidence requested should both be important as a matter

preventing injustice and reasonably be available”); Love v. Scribner, 691 F.

Supp. 2d 1215, 1235 (S.D. Cal. 2010), aff’d sub nom. Love v. Cate, 449 F. App’x

570 (9th Cir. 2011) (“A motion to reopen the record to submit additional

evidence is addressed to the sound discretion of the Court.”). The

bankruptcy court did not abuse its discretion.

                               CONCLUSION

      The bankruptcy court did not err. We AFFIRM.


                                      26